

116 SRES 117 ATS: Designating March 22, 2019, as “National Rehabilitation Counselors Appreciation Day”.
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 117IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Casey (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on the JudiciaryMarch 26, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating March 22, 2019, as National Rehabilitation Counselors Appreciation Day.
	
 Whereas rehabilitation counselors support individuals with disabilities by— (1)conducting assessments;
 (2)providing counseling; (3)supporting families; and
 (4)assisting in the development of individualized plans for employment for individuals with disabilities who are in need of rehabilitation;
 Whereas the purpose of professional organizations for rehabilitation counseling and education is to promote the improvement of rehabilitation services available to individuals with disabilities through—
 (1)quality education for counselors; and (2)rehabilitation research;
 Whereas various professional organizations have vigorously advocated for up-to-date education and training and the maintenance of professional standards in the field of rehabilitation counseling and education, including—
 (1)the National Rehabilitation Association;
 (2)the Rehabilitation Counselors and Educators Association;
 (3)the National Council on Rehabilitation Education;
 (4)the National Rehabilitation Counseling Association;
 (5)the American Rehabilitation Counseling Association;
 (6)the Commission on Rehabilitation Counselor Certification;
 (7)the Council of State Administrators of Vocational Rehabilitation; and
 (8)the Council on Rehabilitation Education;
 Whereas, in March of 1983, the president of the National Council on Rehabilitation Education testified before the Subcommittee on Select Education of the Committee on Education and Labor of the House of Representatives and was instrumental in bringing to the attention of Congress the need for qualified rehabilitation counselors; and
 Whereas credentialed rehabilitation counselors provide a higher quality of service to individuals in need of rehabilitation, and the development of an accreditation system for rehabilitation counselors supports the continued education of rehabilitation counselors: Now, therefore, be it
	
 That the Senate— (1)designates March 22, 2019, as National Rehabilitation Counselors Appreciation Day; and
 (2)commends— (A)rehabilitation counselors for their dedication and hard work in providing counseling to individuals with disabilities who are in need of rehabilitation; and
 (B)professional organizations for their efforts in assisting individuals with disabilities who are in need of rehabilitation.